 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     NATIONSTAR MORTGAGE, LLC,
11                                                           Case No.: 2:16-cv-00268-JAD-NJK
             Plaintiff(s),
12                                                                          Order
     v.
13                                                                     [Docket No. 92]
     SHENANDOAH OWNERS
14   ASSOCIATION, INC., et al.,
15           Defendant(s).
16         Pending before the Court is attorney Chris Yergensen’s motion to withdraw as counsel for
17 Nevada Association Services, Inc. Docket No. 92. Any response to that motion must be filed by
18 August 19, 2019. Nevada Association Services, Inc. must file either (1) a response in opposition
19 to the motion, (2) a notice of appearance by new counsel, or (3) a notice of intent to not participate
20 in this case by August 19, 2019. Mr. Yergensen must serve a copy of this order on Nevada
21 Association Services, Inc. and file a proof of service by August 7, 2019.
22         IT IS SO ORDERED.
23         Dated: August 5, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28

                                                     1
